Citation Nr: 0422602	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  00-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1969 and from September 1974 to September 1990.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas.

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.
 

REMAND

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  The Court of Appeals for 
Veterans Claims (formerly Court of Veterans Appeals,) CAVC 
has held that section 5103(a), as amended by the VCAA and 
§ 3.159(b), as recently amended, requires VA to inform a 
claimant of which evidence VA will provide and which evidence 
claimant is to provide, and remanding where VA failed to do 
so.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  In 
this case, the RO sent a letter to the claimant before the 
enactment of the VCAA.  Although the letter thoroughly 
explains what evidence is necessary to substantiate the claim 
for service connection for the cause of the veteran's death, 
it does not delineate what evidence VA will provide and what 
evidence the veteran is expected to provide.  The RO's 
failure to issue a development letter consistent with the 
notice requirements of the VCAA compels remand.  The Board 
considered the possibility that the oversight presented 
harmless error.  See Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004).  However, the Court of Appeals for Veterans 
Claims has ruled it is not for the Secretary or the Court to 
predict what evidentiary development may or may not result 
from the notice required by the VCAA.  See Huston v. 
Principi, 17 Vet.App. 195, 203 (2003).  See also Daniels v. 
Brown, 9 Vet.App. 348, 353 (1996) (Court unable to conclude 
error not prejudicial where "it is possible that the 
appellant would have sought and obtained additional medical 
opinions, evidence, or treatises").  

To ensure full compliance with due process requirements and 
to ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are identified 
pursuant to that letter.

2.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  The RO should 
readjudicate the issue of service 
connection for the cause of the veteran's 
death and entitlement to Dependents' 
Educational Assistance under Chapter 35, 
Title 38, United States Code.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




